Exhibit 10.1

 
EXTENSION OF EMPLOYMENT AGREEMENT
 
EXTENSION OF EMPLOYMENT AGREEMENT (this “Extension”), dated as of December 28,
2010, by and between ZIOPHARM Oncology, Inc., a Delaware corporation with
principal executive offices at 1180 Avenue of the Americas, New York, NY 10036
(the “Company”), and JONATHAN J. LEWIS,  M.D., Ph.D., residing at 1522 Fairfield
Beach Road, Fairfield, CT 06824 (the “Executive”).  All capitalized terms set
forth herein shall (unless otherwise defined herein) have the meanings given to
them in the Agreement (as defined below).
 
W I T N E S S E T H:
 
WHEREAS, the Company and Executive are parties to that certain Employment
Agreement dated January 8, 2008 (the “Agreement”).
 
WHEREAS, the Term of the Agreement is scheduled to expire on January 8, 2011 and
the Company and Executive each desire that Executive’s employment with the
Company continue to be governed by terms and conditions of the Agreement for a
period of an additional two years, which period may be further extended by
mutual written agreement of Executive and the Company following further
deliberations among Executive and the Company’s board of directors (or, if
applicable, the compensation committee thereof).
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto hereby agree as follows:
 
1.           Extension of Term.  The “Term” of Executive’s employment under the
Agreement shall be extended for a period of two (2) years expiring on January 8,
2013, which period may be further extended by mutual written agreement of
Executive and the Company following further deliberations among Executive and
the Company’s board of directors (or, if applicable, the compensation committee
thereof).
 
2.           No Other Modification.  The Agreement shall not be modified by this
Extension in any respect except as expressly set forth herein.
 
3.           Counterparts.  This is Extension may be executed in any number of
counterparts, each of which shall constitute an original, but all of which
together shall constitute one and the same instrument.
 
4.           Governing Law.  This Extension shall be governed by, and construed
and interpreted in accordance with, the laws of the State of New York, without
giving effect to its principles of conflicts of laws.
 
The remainder of this page is intentionally left blank.

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Extension as of the
date first above written.
 



 
ZIOPHARM Oncology, Inc.
                   
By:
/s/ Richard E. Bagley
   
Name: Richard E. Bagley
   
Title: President, Chief Operating Officer and Chief Financial Officer
             
EXECUTIVE
                   
By:
/s/ Jonathan Lewis
   
Name: Jonathan J. Lewis, M.D., Ph.D.


 
 

--------------------------------------------------------------------------------

 
